DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Select a single specific CCR4 antagonist to administer (e.g. Claims 3, 4, 5, 6, and 7).  If a compound of Formula (I) from Claim 3 is elected, the variable groups Z, Q, W, Y, X and all R groups must be specified as well as integers m and n.
Select one or a distinct combination of a specific CTLA-4 inhibitor and PD-1 inhibitor to administer (e.g. Claims 8 and 16).
If a PD-1 inhibitor is selected:
Select either a small molecule PD-1 inhibitor (e.g. Claim 9) or an antibody PD-1 inhibitor (e.g. Claim 12).
If a small molecule PD-1 inhibitor is selected:
Select a single small molecule PD-1 inhibitor to administer (e.g. Claims 10 and 11).  If a compound of Formula (II) from Claim 11 is elected, all variable R groups must be specified as well as integers m and n.
If an antibody PD-1 inhibitor is selected:
Select a specific anti-PD-1 antibody (e.g. Claim 13).
If a CTLA-4 inhibitor is selected:
Select a specific anti-CTLA-4 antibody (e.g. Claim 15).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Performing a chemical substructure search of the compounds of Formula (I) and Formula (II) would be a serious search burden due to the number of variable groups in these structures.  Performing a search for the antibody PD-1 and CTLA-4 inhibitors would comprise, effectively, performing the same search iteratively for each combination of named PD-1 and CTLA-4 antibodies. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN L VAN DRUFF/               Examiner, Art Unit 1643                                                                                                                                                                                         
/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643